CCA 38706. On further consideration of the granted issues (76 M.J. 59 (C.A.A.F. 2017)), and the briefs of the parties, it is ordered that the decision of the United States Air Force Court of Criminal Appeals is set aside. The record of trial is returned to the Judge Advocate General of the Air Force for remand to the Court of Criminal Appeals for a new review under Article 66, Uniform Code of Military Justice, 10 U.S.C. § 866 (2012), to evaluate the case in light of United States v. Fetrow, 76 M.J. 181 (C.A.A.F. 2017), United States v. McClour, 76 M.J. 23 (C.A.A.F. 2017), and United States v. Hills, 75 M.J. 350 (C.A.A.F. 2016).